DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         LAWRENCE SMITH,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-742

                               [May 9, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy,
Judge; L.T. Case No. 01-12538 CF10A.

   Lawrence Smith, Monticello, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.